Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment under AFCP 2.0 filed February 1, 2021 has been entered.  Because of the Applicant’s amendment, the original objection to Claims 31, and the §112(b) rejections of Claims 21 and 22, in the Office action filed September 1, 2020, are hereby withdrawn.  
Allowable Subject Matter
Claims 15, 16, and 18-35 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 15 and 30, the prior art discloses most of the claimed inventions; however, the prior art does not expressly disclose that the mouth is sealed by a multilayer seal comprising a window in the seal that allows a product disposed within the container body to be viewed without breaking the seal in an obvious manner.
Re Amended Claim 35, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that wherein the one or more indentations stamped into the top of the inner cap extend from a superior surface plane of the inner cap; wherein the one or more indentations stamped into the top of the outer cap extend from a superior surface plane of the outer cap; and wherein the one or more indentations of the outer cap are configured to engage the one or more indentations of the inner cap when pressure is applied to the top of the outer cap in a direction toward the top of the inner cap.

Response to Arguments
Applicant’s arguments, see Remarks Page 11 Lines 12-29, filed February 1, 2021, with respect to the §103 rejection of Claim 35 as unpatentable over Nixon (4,284,201) in view of Gould (2,980,274), have been fully considered and are persuasive.  The §103 rejection of Claim 35 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736